O’Hara, J.
(dissenting). I disagree with the *681Brunner1 panel that "extension of the Green2 holding * * * would place the fund3 at the mercy of future private settlements”.
Conceding arguendo that the foregoing is true, the converse is that the injured party and his counsel are deprived of any right to negotiate. The holding in Brunner ordains that they must either submit to arbitration or insist upon a payment of the full policy limits.
My view is that it is the burden of the fund to attack and vitiate any settlement figure by affirmatively showing collusion or-some other species of fraud.
I would affirm the judgment entered by the lower court.

 Brunner v Secretary of State, 48 Mich App 535, 541; 210 NW2d 786, 790 (1973).


 Green v Blicharski, 32 Mich App 15; 188 NW2d 113 (1971).


 The Motor Vehicle Accident Claims Fund.